         Case 8-20-70195-reg           Doc 9      Filed 01/30/20       Entered 01/30/20 10:19:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:


Bertha E Gutierrez,                                                   Case No. 8-20-7095-reg

                                                                      Chapter 7

                                                                      HON. Robert E. Grossman
                  Debtor(s).
------------------------------------------------------------------x

                       MOTION FOR RELIEF FROM AUTOMATIC STAY
                           (Final Judgment of Foreclosure Obtained)

TO:      THE HONORABLE ROBERT E. GROSSMAN
         UNITED STATES BANKRUPTCY JUDGE

         Secured Creditor, DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE

FOR MERRILL LYNCH MORTGAGE INVESTORS TRUST, MORTGAGE LOAN ASSET-

BACKED CERTIFICATES, SERIES 2007-MLN1, by and through the undersigned counsel,

hereby moves this Court, pursuant to 11 U.S.C. § 362(d)(1) and (d)(2), for a modification of the

automatic stay provisions for cause, and, in support thereof, states the following:

1.       Debtor(s), Bertha E Gutierrez, filed a voluntary petition pursuant to Chapter 7of the

United States Bankruptcy Code on January 10, 2020.

2.       Secured Creditor filed a foreclosure complaint against the Debtor(s) on January 16, 2013

 in the Supreme Court of the State of New York in Queens County, Index No.: 700154/2013,

 due to the default under the terms of the Note and Mortgage securing Secured Creditor’s

 interest in certain real property located at 74-14 91 Avenue, Woodhaven, NY 11421, in Queens

 County, and legally described as:



                                                                                               8-20-7095-reg
                                                                                                  20-006042
                                                                                                       MFR
      Case 8-20-70195-reg        Doc 9     Filed 01/30/20     Entered 01/30/20 10:19:51




 3.    A Final Judgment of Foreclosure (“Judgment”) was entered against the Debtor(s) on June
 18, 2018 in the amount of $1,032,974.18. A true and accurate copy of the Judgment attached
 hereto as Exhibit “A.” The Judgment has not been satisfied by the Debtor(s). In addition, the
 debtor is in default in the amount of $591,984.29. A true and accurate copy of Secured
 Creditor’s statement in regard to indebtedness and default is attached hereto as Exhibit “B.”
4.     The stated value, per Zillow.com, of the property is $929,815.00. See Exhibit “C” which

is attached hereto and permissible as a property valuation under Fed. R. Evid. 803(8).

5.     As of the date of this Motion, the Debtor has not filed Schedules nor Statement of

Intentions pertaining to said property; therefore the treatment of the subject property is unclear.

The Trustee /has no> abandoned the property.

6.     Secured Creditor’s security interest in the subject property is being significantly

jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents while

Secured Creditor is prohibited from pursuing lawful remedies to protect such interest. Secured




                                                                                         8-20-7095-reg
                                                                                            20-006042
                                                                                                 MFR
      Case 8-20-70195-reg           Doc 9     Filed 01/30/20      Entered 01/30/20 10:19:51




Creditor has no protection against the erosion of its collateral position and no other form of

adequate protection is provided.

7.     If Secured Creditor is not permitted to enforce its security interest in the collateral or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

8.     Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

this case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of adequate

protection to Secured Creditor for its interest in the above stated collateral. The value of the

collateral is insufficient in and of itself to provide adequate protection which the Bankruptcy

Code requires to be provided to the Secured Creditor. Secured Creditor additionally seeks relief

from the Automatic Stay pursuant to §362(d)(2) of the Bankruptcy Code, as the collateral is

unnecessary to an effective reorganization of the Debtor’s assets.

9.     The Trustee shall be notified of any surplus monies realized upon sale of the property in a

foreclosure proceeding brought by Secured Creditor.

10.    No previous application has been made for the relief request herein.

11.    Secured Creditor requests approval of legal fees in amount of $750.00 and costs in the

amount of $181.00 associated with this motion. Such fees and costs would not be collectable

from the Debtor or chargeable to the Debtor’s Bankruptcy estate.



                                   Space below intentionally left blank




                                                                                          8-20-7095-reg
                                                                                             20-006042
                                                                                                  MFR
      Case 8-20-70195-reg       Doc 9    Filed 01/30/20     Entered 01/30/20 10:19:51




       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d)(1) and (d)(2) to permit Secured Creditor to take any

and all steps necessary to exercise any and all rights it may have in the collateral described

herein, to gain possession of said collateral, and for any such further relief as this Honorable

Court deems just and appropriate.



Dated: January 30, 2020
       Westbury, NY
                                            By: /s/ Barbara Whipple____
                                            Barbara Whipple, Esq.
                                            Attorneys for Movant
                                            900 Merchants Concourse, Suite 310
                                            Westbury, New York 11590
                                            516-280-7675
                                            bwhipple@rasflaw.com




                                                                                      8-20-7095-reg
                                                                                         20-006042
                                                                                              MFR
